Case 0:19-cv-62117-DMM Document 10 Entered on FLSD Docket 02/08/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                        CASE NO.: 19-62117-CV-MIDDLEBROOKS/Reid
                              (11-60285-CR-MIDDLEBROOKS)


  TERRANCE LACLIFFE BROWN,

         Movant,
  v.

  UNITED STATES OF AMERICA,

        Respondent.
  _________________________________________/

                   ORDER ADOPTING REPORT AND RECOMMENDATION

         THIS CAUSE comes before the Court on Magistrate Judge Lisette Reid’s Report, issued

  on January 21, 2021. (DE 9). The Report recommends denying Movant Terrance LaCliffe

  Brown’s Motion to Vacate, pursuant to 28 U.S.C. §2255. Movant has not filed objections to the

  Report and the deadline to do so expired on February 4, 2021.

         After a careful review of Judge Reid’s Report and the record in this case, I find the Report

  to be thorough, accurate and complete, and I agree with the recommendations contained therein.

         Further, I find that Movant cannot make “a substantial showing of the denial of a

  constitutional right” sufficient to support the issuance of a Certificate of Appealability. See 28

  U.S.C. § 2253.

         Accordingly, it is ORDERED AND ADJUDGED that:

         (1) The Report (DE 9) is ADOPTED in its entirety.

         (2) Movant Terrance LaCliffe Brown’s Motion to Vacate pursuant to 28 U.S.C. § 2255

             (DE 1) is DENIED.

         (3) No certificate of appealability shall issue.
Case 0:19-cv-62117-DMM Document 10 Entered on FLSD Docket 02/08/2021 Page 2 of 2




         (4) The Clerk of Court is directed to CLOSE THIS CASE.

         (5) All pending motions are DENIED AS MOOT.

         SIGNED in Chambers at West Palm Beach, Florida, this 8th day of February, 2021.




                                                          Donald M. Middlebrooks
                                                          United States District Judge



  Copies to: Magistrate Lisette Reid
             Counsel of Record
             Terrance Lacliffe Brown, Pro Se
             # 63666-004
             Coleman Medium
             Federal Correctional Institution
             Inmate Mail/Parcels
             Post Office Box 1032
             Coleman, FL 33521




                                                2
